DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Acknowledgement is made of amendment filed on December 22, 2020, in which claims 1, 3-8, 10-12, and 14-19 are amended, claims 2, 9, 13, and 20 are canceled, claims 21 and 22 are new, and claims 1, 3-8, 10-12, 14-19, 21, and 22 are still pending.

Response to Arguments
3.	Applicant's arguments, filed on December 22, 2020, with respect to Claims 1, 3-8, 10-12, 14-19, 21, and 22 have been fully considered but they are not persuasive.  
4.	With regards to arguments for independent claims 1 and 12, applicants argue that Ko (US 2016/0119571 A1) and Cook (US 2014/0292803 A1) fail to disclose at least displaying display the processed video data having the first resolution and the second graphic data on the display, the first resolution being greater than the second resolution. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1 and 12, since in Chun et al. (US 2017/0270635 A1) teaches (“The communication circuit 413 may transmit or receive data to or from the outside (e.g., a content server storing an omnidirectional image and an omnidirectional video, or the like) over a network (e.g., the network 162 of FIG. 1). According to various embodiments of the present disclosure, the processor 414 may receive an image in the 
5.	With regards to arguments for dependent claim 4, applicants argue that Ko (US 2016/0119571 A1) and Cook (US 2014/0292803 A1) fail to disclose the graphics data is divided based on a portion of the graphics data to have a greater degree of change in an image. However, the examiner respectfully disagrees and maintains in the grounds for rejection regarding claim 4, since in Cook (US 2014/0292803 A1) teaches (“the data representing the first subset of graphic objects 521 is sent once and then the data is updated periodically (e.g., every frame) based on commands sent from the server computer 210 to the client computer 220.  ... Thus, a large amount of graphics data may be transmitted to the client computer 220 before the first frame of video is sent to the client computer 220, and then smaller amounts of data that specify commands for the client computer 220 to modify the data are sent in addition to each 
6.	With regards to arguments for dependent claim 5, applicants argue that Ko (US 2016/0119571 A1) and Cook (US 2014/0292803 A1) fail to disclose the video data comprises the video data which is converted from the first graphic data after an initial resolution of the first graphic data is increased to the first resolution, in the server. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claim 5, since in Dodd et al. (US 8,542,265 B1) teaches (“In social networking services, device 105 can transmit a particular resolution, for example, 480.times.300, but if, for example, server 140 detects that no one is requesting higher resolution, server 140 can sent a request to device 105 asking for 320.times.200, Later, if device 110 or another device initiates a video chat, server 140 can send a request to device 105 for higher resolution, for example, 480.times.300.” col. 6, lines 9-16) Dodd teaches the server sent a request for the higher resolution, which increased from an  
7.	With regards to arguments for independent claim 11, applicants argue that Ko (US 2016/0119571 A1) and Cook (US 2014/0292803 A1) fail to disclose the graphic data having a first resolution greater than a second resolution processible by the display apparatus, convert the graphic data into video data having the first resolution, and process and display the video data having the first resolution on the display. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claim 11, since in Chun et al. (US 2017/0270635 A1) teaches (“The communication circuit 413 may transmit or receive data to or from the outside (e.g., a content server storing an omnidirectional image and an omnidirectional video, or the like) over a network (e.g., the network 162 of FIG. 1). According to various embodiments of the present disclosure, the processor 414 may receive an image in the first area from the content server through the communication circuit 413 in various schemes.  For example, the processor 414 may receive an image in the partial area of the omnidirectional image corresponding to the direction, which the electronic device 410 faces, and an image of the periphery of the partial area from the content server. In this case, the processor 414 may first receive the image of the periphery of the partial area. Furthermore, for example, the processor 414 may primarily receive the image in the partial area from the content server at a lower resolution. If the image in the partial area is a high resolution image, the processor 414 may partially receive the image of the area in advance.” [0118]) Chun teaches partially receive the image /  video of the area in advance when the partial area is a high resolution image / video, which the first .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3, 4, 8, 10-12, 14, 15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cook (US 2014/0292803 A1) in view of Chun et al. (US 2017/0270635 A1).
11.	With reference to claim 1, Cook teaches A display apparatus comprising: a display; a communicator configured to communicate with a server; and a processor (“the client computer 220 also includes a CPU 222, a GPU 224, a memory 223, and a NIC 225. The CPU 222, the GPU 224, the memory 223, and the NIC 225 are similar to the CPU 212, the GPU 214, the memory 213, and the NIC 215 of the server divide graphic data, to be displayed on the display, into first graphic data and second graphic data, (“The GPU 214 is configured to process the 3D graphics data, based on a viewpoint associated with an application running on the client computer 220, to generate images for display on the display device 250. The server computer 210 may generate one image for each frame of video to be displayed on the display 250. A single image may be transmitted to the client computer 220 for display or multiple images may be buffered and compressed into digital video that is streamed to the client computer 220.” [0020] “the server computer 210 may select different subsets of objects to be rendered by the client computer 220. For example, in one embodiment, the server computer 210 may select objects less than a certain depth in the scene to be rendered by the client computer 220. In other words, objects in the foreground can be rendered locally by the client computer 210 while objects in the background are rendered by the server computer 210 and transmitted to the client as either compressed or uncompressed video data. In yet other embodiments, the server computer 210 may select objects located greater than a certain depth in the scene to be rendered by the client computer 220. Thus, objects in the background may be rendered locally by the client computer 220 while objects in the foreground of the scene are control the communicator to transmit the first graphic data to the server, control the communicator to receive, from the server, video data into which the first graphic data has been converted by the server, (“At step 102, a first device receives graphics data that represents a plurality of graphic objects. ... At step 104, the first device selects a subset of graphic objects to be rendered by a second device. ... At step 106, the first device renders a second subset of graphic objects to generate image data for a frame of video. ... At step 108, the first device transmits the image data and the first subset of graphic objects to the client device.” [0014-0015] “the memory 213 includes graphics data 520 that represents a 3D model. The graphics data 520 includes a first portion that includes the first subset of graphic objects 521 selected by the server computer 210 to be rendered by the client computer 220 and a second portion that includes the second subset of graphic objects 522 to be rendered by the server computer 210. The server computer 210 includes a GPU 214 that generates one or more frames of video data 510 stored in a memory 213 based on the graphics data 520. The memory 213 may be a local memory associated with the server computer 210 or a network accessible memory such as cloud storage made available as a service via a provider such as Amazon.TM. S3 (Simple Storage Service) storage. Each frame 510 of video data is a rendered image that represents the second subset of graphic objects 522 at a particular point in time. The time may be represented by adding a time stamp to metadata embedded within the frame 510 of video data. The GPU 214 (or CPU 212) may be configured to compress 
Cook does not explicitly teach the video data having a first resolution, process the video data and the second graphic data having a second resolution, and display the processed video data and the second graphic data on the display, the first resolution being greater than the second resolution. This is what Chun teaches (“The communication circuit 413 may transmit or receive data to or from the outside (e.g., a content server storing an omnidirectional image and an omnidirectional video, or the like) over a network (e.g., the network 162 of FIG. 1). According to various embodiments of the present disclosure, the processor 414 may receive an image in the first area from the content server through the communication circuit 413 in various schemes.  For example, the processor 414 may receive an image in the partial area of the omnidirectional image corresponding to the direction, which the electronic device 410 faces, and an image of the periphery of the partial area from the content server. In this case, the processor 414 may first receive the image of the periphery of the partial area. Furthermore, for example, the processor 414 may primarily receive the image in the partial area from the content server at a lower resolution. If the image in the partial area is a high resolution image, the processor 414 may partially receive the image of the area in advance.” [0118]) Chun teaches first receive the image / video of the periphery of the partial area and receive the partial area from the content server at a lower resolution, which the periphery of the partial area has first resolution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
12.	With reference to claim 3, Cook teaches the processor is further configured to: obtain synthetized data by synthesizing the video data with the second graphic data, and display the video data and the second graphic data as the synthesized data. This is what Cook teaches (“FIG. 6A illustrates at least a portion of a client computer 220 that generates images for display by combining compressed video data 530 generated by a server computer 210 with additional image data 540 generated by the client computer 220, in accordance with one embodiment. As shown in FIG. 6A, the client computer 220 receives the compressed video data 530 from the server computer 210 via the NIC 225. The GPU 224 (or CPU 222) is configured to decode the compressed video data 530 to generate the frames 510 of video data stored in the memory 223.” [0057] “the additional image data 540 is blended with a corresponding frame 510 of video data to generate an image for display on the display device 250.” [0059]) 
13.	With reference to claim 4, Cook teaches the processor is further configured to: identify among the graphic data a part of the graphic data that has a greater degree of change in an image than a remaining part of the graphic data, and divide the graphic data so that the second graphic data includes the part of the graphic data that has the greater degree of change in the image, and the first graphic data includes the remaining part of the graphic data. (“FIG. 6A illustrates at least a portion of a client computer 220 that generates images for display by combining compressed video data 530 generated by a server computer 210 with additional image 
14.	With reference to claim 8, Cook teaches the processor comprises a graphics processor configured to directly process and display the second graphic data in correspondence with a resolution processible by the graphics processor. (“FIG. 
15.	With reference to claim 10, Cook teaches the processor is further configured to: obtain synthesized data by synthesizing the video data with the second graphic data directly processed by the graphics processor, and display the video data and the second graphic data as synthesized data. (“FIG. 6A illustrates at least a portion of a client computer 220 that generates images for display by combining compressed video data 530 generated by a server computer 210 with additional image data 540 generated by the client computer 220, in accordance with one embodiment. As 
16.	Claim 11 is similar in scope to claim 1, and thus is rejected under similar rationale. Cook does not explicitly teach the graphic data having a first resolution greater than a second resolution processible by the display apparatus, convert the graphic data into video data having the first resolution, and process and display the video data having the first resolution on the display. This is what Chun teaches (“The communication circuit 413 may transmit or receive data to or from the outside (e.g., a content server storing an omnidirectional image and an omnidirectional video, or the like) over a network (e.g., the network 162 of FIG. 1). According to various embodiments of the present disclosure, the processor 414 may receive an image in the first area from the content server through the communication circuit 413 in various schemes.  For example, the processor 414 may receive an image in the partial area of the omnidirectional image corresponding to the direction, which the electronic device 410 faces, and an image of the periphery of the partial area from the content server. In this case, the processor 414 may first receive the image of the periphery of the partial area. Furthermore, for example, the processor 414 may primarily receive the image in the partial area from the content server at a lower resolution. If the image in the partial area is a high resolution image, the processor 414 may partially receive the image of 
17.	Claim 12 is similar in scope to claim 1, and thus is rejected under similar rationale.
18.	Claims 14 and 15 are similar in scope to claims 3 and 4, and they are rejected under similar rationale.
19.	Claim 19 is similar in scope to claim 8, and thus is rejected under similar rationale.
20.	Claims 5, 16, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cook (US 2014/0292803 A1) and Chun et al. (US 2017/0270635 A1), as applied to claim 1 above, and further in view of Dodd et al. (US 8,542,265 B1).
21.	With reference to claim 5, the combination of Cook and Chun does not explicitly teach the video data comprises the video data which is converted from the first graphic data after an initial resolution of the first graphic data is increased to the first resolution, in the server. This is what Dodd teaches (“In social networking services, device 105 can transmit a particular resolution, for example, 480.times.300, but if, for example, server 140 detects that no one is requesting higher resolution, server 140 can sent a request to device 105 asking for 320.times.200, Later, if device 110 or another device initiates a video chat, server 140 can send a request to device 105 for 
22.	With reference to claim 21, the combination of Cook and Chun does not explicitly teach the processor is further configured to: receive the graphic data having the second resolution, control the communicator to transmit the first graphic data having the second resolution, to the server, and control the communicator to receive, from the server, the video data comprising the converted first graphic data of which the second resolution has been increased to the first resolution, by the server. This is what Dodd teaches (“Various components in devices 105, 110 or server 140 can be configured to process image and/or video frames (e.g., graphic data) captured by a hardware component (e.g., a camera or a display) that produces an image frame (e.g., a video frame) in one color space format and at one image and/or video quality or resolution and convert between different to another color space format and another image and/or video quality or resolution. Devices 105, 110 or server 140 can be operable to convert between different color space formats and/or quality or resolution parameters to satisfy requirements of various components on devices 105 and/or 110.” col. 4, lines 3-14 “In social networking services, device 105 can transmit a particular resolution, for example, 480.times.300, but if, for example, server 140 detects that no one is requesting higher resolution, server 140 can sent a request to device 105 
23.	Claim 16 is similar in scope to claim 5, and thus is rejected under similar rationale.
24.	Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cook (US 2014/0292803 A1) and Chun et al. (US 2017/0270635 A1), as applied to claims 1 and 12 above, and further in view of Ko (US 2016/0119571 A1).
25.	With reference to claim 6, Cook teaches graphic data (“At step 102, a first device receives graphics data that represents a plurality of graphic objects. ... At step 104, the first device selects a subset of graphic objects to be rendered by a second device. ... At step 106, the first device renders a second subset of graphic objects to generate image data for a frame of video. ... At step 108, the first device transmits the image data and the first subset of graphic objects to the client device.” [0014-0015])
The combination of Cook and Chun does not explicitly teach the processor is further configured to process the second data without converting the second data into video data.  This is what Ko teaches (“the second communicator 440 receives the broadcast signal and the closed-caption data converted to have a format suitable for the closed-caption capability of the client 400 from the server 300 in accordance with a request for the broadcast signal.” [0123]) Ko teaches a suitable 
26.	With reference to claim 7, Cook teaches obtain synthesized data by synthesizing the first video data received from the server with the directly processed second video data, and display the second graphic data and the synthesized data on the display. (“FIG. 6A illustrates at least a portion of a client computer 220 that generates images for display by combining compressed video data 530 generated by a server computer 210 with additional image data 540 generated by the client computer 220, in accordance with one embodiment. As shown in FIG. 6A, the client computer 220 receives the compressed video data 530 from the server computer 210 via the NIC 225. The GPU 224 (or CPU 222) is configured to decode the compressed video data 530 to generate the frames 510 of video data stored in the memory 223.” [0057] “the additional image data 540 is blended with a corresponding frame 510 of video data to generate an image for display on the display device 250.” [0059])
The combination of Cook and Chun does not explicitly teach the video data obtained by converting the first data by the server is a first video data, and the processor is further configured to directly process a second video data received via the communicator from an external device, This is what Ko teaches (“the second 
27.	Claims 17 and 18 are similar in scope to claims 6 and 7, and they are rejected under similar rationale.
22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cook (US 2014/0292803 A1) and Chun et al. (US 2017/0270635 A1), as applied to claim 11 above, and further in view of Sanketi et al. (US 8,928,680 B1)
29.	With reference to claim 22, the combination of Cook and Chun does not explicitly teach the processor is further configured to convert the graphic data into the video data by performing a color space conversion. This is what Sanketi teaches (“surface texture client 315 directs the graphics driver 308 to cause the GPU to convert image data from the color space supported by the GPU 305 (e.g., RGB) into the color space supported by the hardware video encoder 340 (e.g., YUV). Surface media source may determine the color space supported by the hardware video encoder 340 (e.g., by querying the encoder driver). Surface texture client may then notify graphics driver 308 of the determined color space to enable such a conversion.” col. 11, lines 26-34) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sanketi into the combination of Cook and Chun, in order to retain shadow/highlight detail, color saturation, and by how much either will be compromised.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 9:00 - 5:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619